EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with James Walters on September 3, 2021. The application has been amended as follows. 

Lines 1-3 of Claim 13 have been amended as follows: 
A non-transitory computer-readable medium having instructions stored thereon that are executable by a processing system to perform a method comprising:

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
For at least the reasons noted in the prior Office action (mailed 05/26/2021), the prior art of record does not teach/suggest, in combination with the remaining recited steps and/or elements, a method comprising the step of or device comprising a control system configured for, determining hourly forecast values for the physiological condition using an hourly forecasting model associated with the patient based at least in part on the current measurement data and the one or more future events, the hourly forecasting model comprising a neural network including a plurality of cells, wherein each cell corresponds to a respective hourly interval and at least one of the plurality of cells is configured to output an average value for the physiological condition during the respective hourly interval in the future based at least in part on a subset of the one or more future events predicted to occur within the respective hourly interval in the future. 
e.g., prediction of future glucose) based on input data (e.g., current glucose data and future planned events), the hourly forecasting as claimed (i.e., neural network having a plurality of cells, wherein each cell corresponds to a respective hourly interval and said cell(s) is configured to output an average value for the physiological condition during the respective hourly interval in the future based at least in part on a subset of the one or more future events predicted to occur within the respective hourly interval in the future) does not appear to be capable of being practically performed in the mind, such that the claims do not recite and/or are not directed to a mental process, and are therefore patent eligible. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791